Wilkes, J.
The question of practice presented in this case, is whether, in case of affirmance of a decree or judgment of the Court of Chancery Appeals, judgment shall be entered in this Court for the amount of the judgment in the Court of Chancery Appeals, to bear interest from the date of its ren*328dition in that Court, or whether a new judgment shall be entered in this Court, embracing the judgment of the Court of Chancery Appeals and interest upon it from the time of its rendition to the date when affirmed in this Court.
We are of opinion the latter is the proper practice, and the entry submitted being in accordance therewith, it will be entered as drawn.